Citation Nr: 1617367	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  12-17 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back disability. 

2. Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and M.G.


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel
INTRODUCTION

The Veteran served on active duty from February 1989 to September 1989, and from November 1990 to May 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran and another witness, M.G., testified at a hearing before the undersigned in February 2016.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

These claims must be remanded for further development to ensure they are afforded every consideration, and to aid the Board in making an informed decision. 

A new medical opinion is required to assess whether a pre-existing lumbar spine fracture with degenerative disc changes was aggravated by active service.  The April 2010 opinion, in finding against aggravation during active service, states that the service treatment records (STRs) "did not show frequent visit[s] for low back problems," and that the Veteran's "current pain was related to progress of arthritis with age."  The examiner did not explain why a lack of frequent visits for low back problems during service showed that pre-existing lumbar spine pathology was not aggravated by service.  The examiner also did not account for an STR reflecting that the Veteran was seen in April 1989 with a report of low back pain after doing sit-ups.  An opinion that simply cites data and then offers a conclusion without explaining how the data support the conclusion reached is not sufficient.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, a new opinion is required that is supported by an adequate rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

A VA medical opinion must also be obtained addressing whether, as a Persian Gulf veteran, the Veteran's hypertension is a manifestation of an undiagnosed illness or medically unexplained chronic multisymptom illness with only partially understood etiology and pathophysiology based on his Persian Gulf service.  See 38 C.F.R. § 3.317 (2015).  In this regard, VA regulation provides that cardiovascular signs or symptoms may be manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness.  § 3.317(b).   In the alternative, an opinion must also be obtained as to whether the hypertension was caused by exposure to environmental factors such as burning oil wells during service in Southwest Asia.  

Outstanding VA treatment records must also be obtained.  The record shows that the Veteran was treated at VA since at least November 2001, at which time hypertension was diagnosed.  However, the VA treatment records in the file only go back to February 2002.  This opportunity should also be taken to add to the file any outstanding VA treatment records dated since June 2012.  

Accordingly, the case is REMANDED for the following action:

1. Add to the claims file the Veteran's outstanding VA treatment records from November 2001 to February 2002, and from June 2012 forward, from the Tampa, Florida VA Medical Center (including the New Port Richey outpatient clinic). 

2. Then, obtain a VA medical opinion on the following issues regarding Veteran's low back disability.  The entire claims file must be made available to the examiner for review. 
A. Is there clear and unmistakable evidence (i.e. obvious, manifest, and undebatable evidence) that a pre-existing lumbar spine fracture with degenerative disc disease was not aggravated by service beyond its natural progression?  In rendering the opinion, the examiner must address the April 1989 service treatment records showing that the Veteran was seen for back pain after doing sit-ups.  

A complete explanation must be provided.  The fact that the STRS do not show "frequent visit[s] for low back problems," as stated in the April 2010 VA opinion, is not a sufficient rationale.  If the examiner finds that lack of ongoing symptoms or problems during service after April 1989 is a relevant factor, the examiner must state this explicitly and explain how or why this supports the conclusion reached.  

B. If the clear and unmistakable evidence does not show lack of aggravation, is it at least as likely as not (50% probability or more) that the Veteran's current low back disability is medically related to the in-service aggravation and/or April 1989 back pain?

A complete explanation must be provided in support of the conclusions reached.  Mere absence of treatment during or after service is not a sufficient explanation absent further discussion as to the significance of this fact. 

3. Obtain a Gulf War medical opinion regarding the Veteran's hypertension addressing the following issues:
A. Is it at least as likely as not (50% probability or more) that the Veteran's hypertension is a manifestation of an undiagnosed illness or medically unexplained chronic multisymptom illness with only partially understood etiology and pathophysiology?  
B. If the Veteran's hypertension is not a manifestation of an undiagnosed illness or medically unexplained chronic multisymptom illness, is related to presumed environmental exposures during service in Southwest Asia, including burning oil wells? 

The entire claims file must be made available to the examiner for review.  A complete explanation must be provided in support of the conclusions reached. 

4. Then, review the claims file and ensure that all requested development actions have been completed in full.  If any medical opinion does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

5. Finally, after completing any other development that may be indicated, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


